DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 02/09/2021. 
In the remarks, claims 1, 5, 9-10, 14 and 18-19 have been amended; claims 2-4, 12-13 and 20 have been cancelled; claims 1, 10 and 19 are independent claims. Claims 1, 5-11, 14-19 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The present invention is directed to storing, in one or more databases amongst a plurality of databases by one or more nodes in a distributed database system, data for one or more of network-enabled devices. The data for each network-enabled device includes encrypted private data, and metadata associated with the private data. The metadata may include permissions data, time period validation data, and encryption parameters. In addition, the method may include locating the encrypted first private data and determining using first permissions data associated with the encrypted first private data 
With examiner’s thorough search, the closest prior are Salgueiro et al, Pub. No. US 2018/0302215 and White, Pub. No.: US 2017/0169250.
Salgueiro discloses one or more servers store data defining a trust domain among a plurality of entities that participate in supporting a multimedia communication session, each of the plurality of entities having at least one network device that is involved in handling traffic or control signaling for the multimedia communication session. The one or more servers receive from one or more network devices associated with each of the plurality of entities session data generated by the respective network devices in supporting the multimedia communication session. The one or more servers log the session data received from the network devices of the plurality of entities of the trust domain as a blockchain transaction, and share logged session data with one or more devices associated with at least one of the plurality of entities of the trust domain. 
White discloses an appliance is capable of storing and a processing data related to details surrounding its ownership, behavior, and history within itself in a secure and unalterable way. The appliance may experience multiple transfers in ownership during its lifetime. Certain data stored in the appliance may be encrypted such that only qualifying parties (e.g., owners) may be able to access the data. Some data may remain private to an individual owner while other data may be made available to subsequent owners by 
However, none of Salgueiro and/or White teach/es or suggest/s, particularly: “A method comprising: a) storing, in one or more databases amongst a plurality of databases by one or more nodes in a distributed database system, data for one or more network-enabled devices, wherein the data for each network-enabled device comprises encrypted private data, and metadata associated with the encrypted] private data associated with the encrypted private data, the metadata comprising (i) permissions data, (ii) time period validation data, and (iii) encryption parameters; b) receiving, by the one or more nodes, an access request from a second network-enabled device to access first private data associated with a first network-enabled device, the access request comprising a first network-enabled device identifier and a second network-enabled device identifier; c) locating, by the one or more nodes, and using the first network-enabled device identifier, a location of the first private data; d) determining, by the one or more nodes, using first permissions data associated with the first private data and using the second network-enabled device identifier, if the second network-enabled device is authorized to access the first private data; and e) providing, by the one or more nodes, [[the]] encrypted first private data to the second network-enabled device, wherein the second network-enabled device receives and decrypts the encrypted first private data for use by the second network-enabled device, wherein in step e), the second network-enabled device decrypts the encrypted first private data using a symmetric key that is also known to the first network-enabled device, and wherein the first network-enabled device shares the symmetric key with the second network-enabled device using a Diffie-Hellman key exchange protocol.” as recited in independent claim 1. And the same reasoning applies to independent claims 10 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        02/16/2021